Citation Nr: 0919542	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1966 to 
November 1967.  The Veteran also served in the US Army 
Reserves (USAR) from November 1981 to November 2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that hearing loss 
was manifested during active service, was manifested within 
the first post-service year, or was developed as a result of 
an established event, injury, or disease during active 
service.

3.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Tinnitus was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in June 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
November 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
statement of the case (SOC) was issued in April 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His active duty and reserve service treatment records and 
active duty service personnel records have been obtained and 
associated with his claims file.  The RO made further 
inquiries with the National Personnel Records Center 
regarding the Veteran's reserve duty, only to be advised to 
submit the request to a Address Code 11.  No response was 
received.  The RO sent two requests for records to the USAR 
14th Battalion, 98th Regiment, identified by the Veteran as 
his last assigned unit, in May 2007, November 2007, but did 
not receive a response.  The November 2007 request was 
returned as undeliverable, with no known forwarding address.  
The Veteran has also been provided with a VA medical 
examination in November 2005, and VA medical opinion dated in 
February 2006 to assess the current nature and etiology of 
his claimed hearing loss and tinnitus.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The term "active military service" includes active duty, any 
period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INADT) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training. 38 C.F.R. § 
3.6(a) (2008).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran contends he is entitled to service connection for 
hearing loss and tinnitus incurred as a result of noise 
exposure during active service.

The Veteran's service personnel records reflect that during 
service, his military occupational specialty was vehicle 
material supply specialist (76S20).

The Veteran's active duty service treatment records reflect 
no complaints, findings, or diagnosis of hearing loss or 
tinnitus.  A pre-induction audiometric examination as well as 
audiometric examinations performed during service, yielded 
the following results: 



HERTZ
Date
Ear
500
1000
2000
3000
4000
Feb. 
1965
(pre-
ind)
RIGHT
-10
-10
-10
--
-10

LEFT
0
-10
-10
--
-10
Jan.1966
(inducti
on)
RIGHT
0
0
15
--
15

LEFT
5
-5
0
--
20
Nov. 
1967
(separat
ion)
RIGHT
0
0
0
0
0

LEFT
15
5
0
0
0

In November 1981, the Veteran enlisted in the U.S. Army 
Reserves.  Of record are audiometric examination reports 
performed in conjunction with this service.


HERTZ
Date
Ear
500
1000
2000
3000
4000
Jan. 
1981
(pre-
enl)
RIGHT
34
13
26
--
44

LEFT
28
10
11
--
76
Feb. 
1985
(Quad-
40)
RIGHT
15
10
20
30
40

LEFT
5
10
5
25
70
Mar. 
1986
(Quad-
40)
RIGHT
20
10
30
40
45

LEFT
25
15
25
40
70
Feb. 
1990
(Quad)
RIGHT
5
5
10
20
40

LEFT
5
0
0
15
65
Mar. 
1996
(Biannua
l)
RIGHT
5
5
15
25
40

LEFT
0
0
10
30
70
Nov. 
1998
(over 
55)
RIGHT
30
40
50
60
75

LEFT
25
30
40
65
85

In November 1998, a bilateral hearing loss was noted.

In connection with the current service connection claims the 
Veteran underwent a VA audiological examination in February 
2006 to determine the current nature and etiology of his 
claimed hearing loss and tinnitus.  He complained of 
bilateral hearing loss and tinnitus that he believed was 
related to his time spent in the military.  He reported that 
while in Vietnam he functioned in the capacity of artillery 
warning control and reportedly was in the vicinity of firing 
M14, M16, 105mm, 155mm and 8 inch artillery.  The Veteran 
also commented that he worked in supply and delivery, motor-
pool and was a non-commissioned officer and did not have the 
use of personal hearing protection.  He reported he had no 
family history of hearing loss or history of vertigo, and 
also that he had no occupation noise exposure beyond military 
service as he worked in an office environment for the State 
of New Jersey Department of Labor.  The Veteran claimed 
recurrent, bilateral tinnitus that started about 5 years 
prior and consisted of a ringing/buzzing type noise, lasting 
no more than a few seconds, about one to two times a day.  
The examiner indicated that hearing was within normal limits 
bilaterally from 250Hz to 2000Hz, thereafter a mild 
sensorineural hearing loss from 3000Hz to 8000Hz in the right 
ear and a mild sensorineural hearing loss at 3000Hz and 
40000Hz in the left ear with recovery into normal range at 
6000Hz and 8000Hz.  

On the authorized audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500

1000

2000

3000

4000
4 
Frequenc
y 
Average
RIGHT
10
5
10
40
40
24
LEFT
10
5
10
40
45
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.

In a February 2006 opinion, after reviewing the claims file, 
the examiner opined that because the Veteran's induction 
hearing test dated in February 1965 showed hearing within 
normal limits bilaterally at 500Hz, 1000Hz, 2000Hz, 3000Hz, 
and 4000Hz and a separation hearing test dated in November 
1967 showed hearing within normal limits at the same 
frequencies bilaterally, the Veteran's hearing loss was not 
incurred in or aggravated by military service.  Furthermore, 
because there was no mention of tinnitus in the Veteran's 
claims file that coincided with the dates of active duty, the 
Veteran's tinnitus was, likewise, not incurred in or 
aggravated by military service.

Analysis

In this case, service treatment records do not show that the 
Veteran had any complaint, treatment, or diagnosis of hearing 
loss or tinnitus during active service.  Concerning the 
Veteran's reserve duty from 1981 to 2003, despite several 
efforts, VA has been unsuccessful in obtaining information 
regarding his duty status during that time.  Although a 
hearing loss was noted following the November 1998 over-55 
physical examination, it was not indicated by the examiner 
that this was the result of reserve service, and it is 
unclear whether this was diagnosed during a period of ADT.  
Further, there is absolutely no evidence to suggest that the 
hearing loss noted in 1998 was incurred in the line of duty.  

Evidence of a diagnosis of hearing loss is first shown in 
1998 more than 30 years after separation from active service 
and cannot be presumed to have been incurred during service.  
Evidence of a diagnosis of tinnitus is first shown in 2005 
more than 36 years after separation from active service and 
also cannot be presumed to have been incurred during service.  
The Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  There is also no competent evidence 
relating the post-service diagnosis of hearing loss or 
tinnitus to any established event in service or to any period 
of active reserve duty.  In his February 2006 opinion, the VA 
examiner clearly indicated that the Veteran's current hearing 
loss and tinnitus are not incurred in or aggravated by active 
military service.

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current hearing loss and tinnitus 
disabilities are a result of active service, to include in-
service noise exposure, these claims turn on a medical 
matter-the relationship between current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for hearing loss and tinnitus must be denied.  In arriving at 
the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


